El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
Ponce Real Estate Corp. como entidad arrendadora y Edison Puerto Rico Stores, Inc. como arrendataria convinie-ron el arrendamiento de un solar sito en la Plaza Muñoz Rivera de Ponce. La arrendadora se comprometió a erigir un edificio de dos plantas de unos 6,000 pies cuadrados a ser construido según especificaciones aprobadas por ambas partes, el cual se dedicaría a una tienda de primera calidad para la venta de mercancía al por menor. El término del arrendamiento se fijó en 10 años comenzando a la termina-ción y entrega de dicho edificio, sujeto a prórrogas a opción de la arrendataria por dos períodos de cinco años consecu-tivos. Se convino un canon de $15,500 anuales. Al final del documento se hace constar que en testimonio de ello las partes han otorgado el mismo por sus oficiales debida-mente autorizados, y sigue: “Ponce Real Estate Corp., Por: —(f) Frank Vilariño. —Edison Puerto Rico Stores, Inc., Por: —(f) Harry Edison. —Attest: —Eric Newman, Secretario. —Se encuentra estampado el sello de la Edison Puerto Rico Stores, Inc., Affidávit Núm. 637. —Suscrito ante mi por Mr. Frank Vilariño, mayor de edad, casado, comerciante y vecino de Ponce, como Secretario de Ponce Real Estate Corp., a quien conozco personalmente, en Ponce, Puerto Rico, hoy 7 de diciembre de 1960.— (f) P. Alvarez Leandri. — Práxedes Alvarez Leandri — Notario Público. Estado de Missouri, Ciudad de St. Louis: SS. — Hoy día 23 de diciembre de 1960 comparecieron ante mí personalmente Harry Edison y Eric P. Newman por mí conocidos quienes debidamente juramentados manifestaron que son Presidente y Secretario de la Edison Puerto Rico Stores, Inc., y que el sello estampado en dicho documento es el sello corporativo de dicha corporación y que dicho documento se firmó y selló en representación de dicha corporación por autoridad de su Junta de Directores y dichos Harry Edison y Eric P. New*217man reconocieron dicho documento como el libre acto y otor-gamiento de dicha corporación.” (Firma Ann Barrett, Notario del Condado de St. Louis.)
En 16 de enero de 1961 el anterior contrato de arrenda-miento así otorgado y firmado se protocolizó por el Notario Roberto Davis Vázquez a petición de Frank Vilariño quien compareció como única parte en la escritura de protocoliza-ción. El documento se presentó al Registro conjuntamente con otros complementarios y el Registrador se negó a inscri-birlo anotando lo siguiente:
“Denegado este documento, con vista de varios complemen-tarios, y en su lugar tomada anotación preventiva por el término legal de ciento veinte días, por observarse el defecto insubsa-nable de ser el' mismo contrario a los Artículos tres de la Ley Hipotecaria y cincuenta y cincuenta y uno de su Reglamento, ya que todo documento otorgado en Puerto Rico que pretenda producir inscripción en el Registro de la Propiedad debe ser un documento público; no siendo la affidávit el documento público que contempla la ley y no produciendo la protocolización que de la misma se haga por una de las partes los efectos de elevarla a escritura pública, todo ello al folio 130 del tomo 712 de Ponce, finca número 2161 cuadruplicado, anotación letra A. Dicha finca se halla gravada con una hipoteca por §100,000 a favor del portador por endoso de un pagaré y sujeta a la anota-ción de arrendamiento objeto de la presente. Ponce, julio 28 de 1961. (f) Miguel Ramón Aguiló, Registrador.”
En este recurso gubernativo las partes contratantes impugnan la nota del Registrador sosteniendo que cometió error (1) al consignar que el documento presentado para inscripción era contrario a los Arts. 3 de la Ley Hipote-caria y 50 y 51 de su Reglamento y (2) al consignar en su nota que la protocolización del contrato de arrendamiento suscrito bajo affidávit no produce los efectos de elevar el documento a escritura pública.
Dispone el Art. 1232' del Código Civil (ed. 1930) que deben constar en documento público: (1) los actos y contra-tos que tengan por objeto la creación, trasmisión, modifica-*218ción o extinción de derechos reales sobre bienes inmuebles; (2) los arrendamientos de estos mismos bienes por seis o más años, siempre que deban perjudicar a tercero. Docu-mento público, según el Art. 1170 del propio Código, es el autorizado por un notario o empleado público competente, con las solemnidades requeridas por la ley. El Art. 1439 estatuye que con relación a terceros, no surtirán efecto los arrendamientos de bienes raíces que no se hallen debidamente inscritos en el Registro de la Propiedad. Y dispone el Art. 2 de la Ley Hipotecaria que se inscribirán. . . . (5) los contratos de arrendamiento de bienes inmuebles por un período que exceda de seis años, o . . . etc. . . .; y el Art. 3, que para que puedan ser inscritos los títulos del Art. 2 anterior, deberán estar consignados en escritura pública, ejecu-toria o documento auténtico, expedido por autoridad judicial, o por el Gobierno o sus agentes en la forma que prescriban los reglamentos. Título, para todos los efectos de la ins-cripción, se entiende que es el documento publico y fehaciente, entre vivos o por causa de muerte, en que funde su derecho sobre el inmueble o derecho real la persona a cuyo favor deba hacerse la inscripción misma, según reza el Art. 50 del Regla-mento Hipotecario, y — Art. 51 — se consideran documentos auténticos a los efectos de esta ley los que, sirviendo de títu-los al dominio o derecho real, estén expedidos por el Gobierno o por autoridad o funcionario competente para darlos, y deban hacer fe por sí solos. Comenta Morell que el concepto en que funde su derecho sobre el inmueble o derecho real la persona a cuyo favor debe hacerse la inscripción marca el carácter esencial del título a los efectos de la Ley Hipotecaria “diferenciando el documento público a que esa ley se refiere, de cualquier otro documento público extraño a la inscripción, o presentado sólo como complementario, accesorio o secun-dario, para acreditar hechos referentes a derechos inscribi-bles o ya inscritos.”(1)
*219A tenor de las disposiciones de ley transcritas y de nues-tra jurisprudencia interpretativa de las mismas, no habría lugar a dudas en cuanto a que no era inscribible en el Regis-tro el contrato mismo de arrendamiento aludido, en la forma original en que fue otorgado. Martínez v. Registrador de Mayagüez, 30 D.P.R. 85; Sucs. de Andreu y Co. v. Registrador de la Propiedad, 20 D.P.R. 423; Delgado v. El Regis-trador de Caguas, 22 D.P.R. 125; Pietri v. El Registrador, 22 D.P.R. 729; Becerril, et al. v. Post, et al., 22 D.P.R. 732 ; Brac v. El Registrador, 23 D.P.R. 749; Berrizbeitía v. Registrador, 40 D.P.R. 611; Cfr: Rosario v. Registrador, 59 D.P.R. 428. Dice la Ley de Evidencia en su Art. 45 que son documentos públicos los que se determinan en el Art. 1184 del Código Civil [1911] — 1170 ed. 1930 antes transcrito — y el Art. 46, que son privados todos los demás documentos. La cuestión realmente a considerar es si dicho contrato de arrendamiento que es un documento privado se hace inscribible como el título en que fundan sus derechos las partes contratantes por razón de su archivo en el pro-tocolo de un notario. Esto nos trae a considerar, en orden al Registro, la categoría de un acta notarial de protocoliza-ción como base para la inscripción de uno de los títulos —derechos—a que se refiere el Art. 2 de la Ley Hipotecaria que, según el Art. 3, deberán consignarse, para que pro-duzcan inscripción, en escritura pública, ejecutoria o docu-mento auténtico. (2)
Don Ignacio de Casso y Romero y Don Francisco Gervera y Jiménez-Alfaro en su Diccionario de Derecho Privado, Tomo I (1954) pág. 1806, nos sintetizan algunos conceptos de la escritura publica. Critican hasta cierto punto en el sentido estricto la definición de la Real Academia de la Lengua, “instrumento público, firmado a presencia de testigos por la persona o personas que lo otorgan, de todo *220lo cual da fe el Notario”, considerando que en la legislación y en la doctrina se distinguen dos clases de instrumentos públicos: la escritura y el acta. Nos dan la definición de Sancho Tello de la escritura pública como “la original redac-tada por el Notario sobre el acto sometido a su autorización, firmada por los otorgantes, por los testigos instrumentales y de conocimiento, en su caso, y firmada y signada por el mismo Notario.” También la de Azpeitia, que la define como el “original autorizado por Notario, en que consta la esencia de un contrato o de un acto jurídico intervivos o de última voluntad, refiriéndose, por tanto, siempre a una declaración de voluntad” Continúan diciéndonos Casso y Cervera que Fernández Casado, a quien sigue López Palop, centra la definición de la escritura pública en su teleología de crear, modificar o extinguir relaciones jurídicas, y siguen: “Aguado afirma que la escritura contiene un negocio jurí-dico, es decir, una declaración de voluntad (unilateral, bilateral o plurilateral) tendente a producir un efecto jurídico. Se diferencia, por su contenido, del acta en que la montería propia de ésta es simplemente la narración de un hecho. Orientándose en el mismo sentido, declara el Art. 144 del R.N. vigente, en sus párrs. 29 y 39, que el contenido pro-pio de las escrituras públicas son las declaraciones de volun-tad, los actos jurídicos que impliquen prestación de consenti-miento y los contratos de todas clases. La órbita propia de las actas notariales afecta exclusivamente a hechos jurídicos que, por su índole peculiar, no pueden calificarse de actos o contratos.” Más adelante exponen: “Los requisitos deno-minados por la doctrina internos, de la escritura publica, coinciden con los esenciales del negocio jurídico contenido. Sujetos, objeto y causa, serán, pues, los comunes a éste y a aquélla.”
Refiriéndose específicamente ahora al acta notarial, (p. 153) los señores Casso y Cervera nos dan la definición de Novoa como el “documento público autorizado por Notario, en el que, a requerimiento de parte con capacidad intelectual sufi-*221cíente, se hace constar un hecho que presencie o le conste al Notario, que no puede ser objeto de contrato, y cuyo recuerdo conviene conservar en forma auténtica.” Conti-núan: “Velasco, por su parte, da una definición de acuerdo con los Arts. 143 (ahora 144), párr. 19 y 39, y 197, ap. 19 del RN. del 1935: instrumento público que afecta exclusiva-mente a hechos, y circunstancias de ellos, que presencian o les constan a los notarios y que, por su índole peculiar, no pueden calificarse de actos o contratos.” Refiriéndose a sus características nos dicen (1) que es un instrumento público, al igual que la propia escritura, (2) autorizado por Notario competente, y (3) que se refiere a hechos jurídicos; y que esta última “es la característica fundamental, la que delinea el contenido o substancia de las actas frente a las escrituras. Porque, como dice Azpeitia, a pesar de la distinción, con-solidada dentro de la técnica española, de escrituras matrices por un lado y actas notariales, por otro, la palabra escritura matriz tiene una acepción lata, dentro de la cual se com-prenden también las actas notariales, instrumentos públicos, porque, en efecto, las actas tienen una exteriorización pri-maria que es el original, siempre matriz, y que también es esencialmente escritura. De esta igualdad genérica deriva la necesidad de la distinción substancial y específica, y, por ello, la técnica notarial reserva el nombre de escrituras matrices para las que exteriorizan un acto jurídico que comprende una declaración de voluntad, dejando fuera de tal denomi-nación a los demás documentos notariales. Hay, pues, den-tro de la realidad jurídica que constata el Notario, dos clases de hechos: unos, cuya constitución depende de la voluntad del sujeto que promueve el ministerio notarial y están some-tidos al dictamen técnico del Notario que guía su forma plástica y los crea, propiamente, en el otorgamiento, y de ahí que en ellos se hable de otorgantes; otros hechos entran en la esfera jurídica sin intervención de los sujetos que instan la actividad notarial; la sanción notarial se limita en ellos a fijarlos al sujeto agente, el cual sólo actúa requiriendo, *222promoviendo la función notarial y, por ello, se habla en estos casos de requirentes. En las dos intervenciones notariales, los sujetos comparecen, pero el hecho, en los casos primeros, se crea y se constata y, en los últimos casos, sólo se constata; aquéllos pueden llamarse actos jurídicos, éstos solamente hechos jurídicos.” .Tratando sobre la importancia del acta como instrumento, aun cuando consideran su valor de mera constancia, comentan Casso y Cervera que predo-mina en estos casos, sobre el aspecto del Notario como técnico del Derecho, su aspecto de funcionario público, y que como afirma Velasco, el Notario es realmente, no sólo el funcio-nario, sino el único sujeto del acta, el que ha de expresar la verdad escueta de lo que vea, presencie o suceda, se oponga o no al interés del requirente o interesado; que lo esencial es el Notario, y así nada interesa que el requirente sea o no conocido de él y tenga o no capacidad, actúe en una u otra forma, por sí o como representante, esté conforme o en desacuerdo y firme o no; porque todo ello, que en relación o con el nacimiento de un negocio reviste extraordinaria importancia, no la tiene ni significa nada cuando se trata de fijar un hecho y sus circunstancias, sean las que sean, siempre que el Notario pueda apreciarlas por sí. Y que siendo la intervención notarial de tanta trascendencia, Fer-nández Casado hace notar que el Notario deberá proceder al redactar las actas con la imparcialidad más absoluta, “no aseverar hechos de que no esté completamente cierto, y limi-tarse a los hechos sensibles, sin inducir causas ni deducir consecuencias .” Hasta aquí parte de la útil y precisa sín-tesis que de tan abarcadora materia nos exponen en su Diccionario los señores Casso y Cervera, de esencial aplica-ción al problema que nos ocupa. (Hay énfasis del original y énfasis suplido.)
La acepción del vocablo “título” según se usa en el Art. 50 del Reglamento, sinónimo de documento o instru-mento público, no tiene precisamente idéntico significado del “título” bajo el Art. 2 de la Ley que, acorde con el Art. 3,
*223ha de consignarse para su inscripción en escritura pública. Bajo el Art. 2 se emplea como el acto jurídico o causas de adquirir y poseer, que dice Morell;(3) el derecho mismo o relación jurídica, decimos, que se crea, nace, modifica o se extingue, en fin, el negocio jurídico en que fundan las partes sus derechos. Por supuesto, del concepto del Art. 50 del Reglamento no está excluida la escritura, como documento público que es, y fehaciente, con lo cual hay perfecta con-cordancia entre el mismo y el Art. 3 de la Ley, aunque no está limitado tampoco a la escritura. A este respecto, el acta notarial de protocolización de un documento privado constituye indudablemente un documento o instrumento público fehaciente con garantía de autenticidad y de fe pública del hecho que la motiva, cual es el archivo en el pro-tocolo del notario de ese documento, y da fe pública de que según lo transcribe el notario en la copia del acta que expide, es fiel constancia del documento archivado. No obstante, tal acta no constituye la escritura pública en que, fundando sus derechos las partes contratantes se constituye, a la par que se consigna y se exterioriza bajo fe notarial, una decla-ración de voluntad otorgada ante notario y con intervención de la función del Notario; el nacimiento de un negocio jurí-dico o derecho o el título (en el concepto del Art. 2); o citando a Fernández Casado, no es el documento en el que se crea, modifica o se extingue una relación jurídica. Los contra-tos no hacen fe respecto a terceros si no se otorgan ante notario. (4)
*224En significativa concordancia con el atributo de la fe pública del Registro, que en sí lleva los atributos de la auten-ticidad, la legalidad y la garantía, —a tercero — , está la misión del Notario, único funcionario bajo nuestro ordena-miento de ley que, cuando de actos y contratos privados y voluntarios se trata, extrajudiciaíes, o de actos fuera de la competencia de los órganos políticos y administrativos del gobierno ejerce, por delegación, esa parte de la soberanía del Estado que consiste en la fe pública: que todos los demás individuos en la sociedad acepten y crean un acto o contrato privado sin haberlo presenciado.
A tono con esta significativa concordancia el Notario, que como dicen Las Partidas, Part. 3, tit. XIX, ley III “et son como testigos públicos en los pleytos et en las posturas que los homes facen entre sí”, no es un mero testigo que pasi-vamente presencia una declaración de voluntad y la auten-tica. Juega un papel más trascendental en el nacimiento del derecho, relación o negocio jurídico entre las partes, que queda consignado en el instrumento. González Palomino nos caracteriza la actuación del Notario como la del “peda-gogo de la voluntad, ayudando a formarse perfecto el con-sentimiento: formando y afirmando la voluntad”. Sana-huja y Soler llama a esta actuación labor de “configuración jurídica” porque como dice, “el Notario asiste como cosa natural a la génesis y desarrollo del negocio jurídico que se somete a su autorización y despliega una labor de dirección y ajuste, a fin de adecuar el acto al interés de las partes y a la ley” ... “a la acción de aplicar a un determinado hecho los conceptos formativos necesarios para la realización del supuesto previsto en la ley, conforme al interés de las partes. Es condición previa o simultánea a la autentica-ción del acto. Mediante ella el notario imprime en materia económica o moral que se le ofrece, la forma jurídica interna que constituye la base de la forma externa o instrumental”.
Volviendo a González Palomino, nos dice que antes de esa intervención “pedagógica” no cree el Notario que hubiera *225“voluntad consciente ni consentimiento verdadero.” En la zona que da vida a la “relación instrumentada, como tal rela-ción jurídica; . como un medio técnico-jurídico, querido seriamente, para lograr una finalidad práctica,” el Notario, observa el tratadista, actúa como un arquitecto. Y refirién-dose ya a su condición de testigo, excepcional, de la decla-ración de voluntad y del negocio jurídico, nos apunta que el testimonio notarial, el valor de las afirmaciones del Notario, tiene dos características prevalentes y diferenciales de casi todo otro testimonio, abstracción hecha de su calidad moral: (1) que el Notario es un testigo rogado, esto es, un testigo “profesional” preparado que se propone ver y relata los hechos que ve, a diferencia del testigo “eventual” que le sorprenden los hechos y relata sus impresiones sobre los mis-mos como hechos propios; y (2) que el Notario no es testigo fuera del propio instrumento público, “de manera que relata los hechos, no en un momento posterior, sino en el mismo momento en que suceden, sin poder alterar ni los hechos mismos, porque se requiere el asentimiento de los protago-nistas (firma de los otorgantes o de los testigos), ni la fecha y lugar.” (Énfasis del autor.)
Finalmente, refiriéndose a la función del Notario en la escritura pública en la formación y afirmación de la volun-tad de los otorgantes, “que requiere calidades de formación jurídica, que no se improvisan”, observa el tratadista que se dice que el Notario-jurista como unidad funcional, “aplica el derecho exactamente igual que el Juez, con la única dife-rencia de que éste lo hace en el pleito, y aquél en la norma-lidad”: y lo aplica “con el mismo esquema lógico: . .. norma, hecho, consecuencia . . . Esta consecuencia de la aplicación de la norma al hecho por el Notario, es la declaración de legalidad del acto instrumentado.” (Énfasis del autor.) Aclarando un tanto, expone que el Notario propiamente no aplica, sino más bien él cumple y observa la ley, adopta la norma de conducta que corresponda en concreto al precepto *226legal, y rigiendo su propia conducta, no la ajena, “se abstiene de prestar su intervención, mientras la conducta ajena no se ajuste a la norma.” (5)
He ahí las fundamentales diferencias, a los efectos de la inscripción que va edificando la fe pública registral, —tercero—, entre el documento privado, que puede ser verí-dico, y auténtico, inclusive, y el instrumento público otorgado ante Notario y con intervención de la función notarial; y la diferencia, ahora específicamente en lo que respecta a la cuestión ante nos, entre la escritura pública en que ha de consignarse el título a inscribirse, (Arts. 2, 3) o documento en que fundan las partes su derecho, y cualquier otro instru-mento público, como esta acta notarial de protocolización, en donde el notario no ha intervenido en la formación del derecho que surge o negocio jurídico, ni da fe pública de la voluntad declarada en cuanto al mismo, ni del consentimiento, ni tam-poco de la autenticidad propia, porque la voluntad no se ha declarado ante él de acuerdo con las formalidades de ley, por personas por él conocidas o que le han sido identificadas.
Por carencia de esas fundamentales garantías en cuanto al título o derecho a inscribirse, en la forma como en la substancia, que asegura la intervención del notario, garan-tías éstas que son ingredientes a la vez de la fe pública regis-tral — al tercero — , el contrato privado de arrendamiento celebrado en este caso aun cuando fuera archivado en el protocolo de un notario no puede tener acceso al Registro.
Los recurrentes en su alegato no han discutido en contra de los principios anteriormente expuestos. Funda-mentalmente se basan, al combatir la nota denegatoria, en una disposición de la Sec. 17 de la Ley Notarial en vigor, que en lo aplicable dispone así: “No se realizará ninguna operación en los libros del Registro de la Propiedad en rela-*227ción con un documento notarial otorgado fuera de Puerto Rico, a menos que el mismo haya sido previamente proto-colizado en Puerto Rico, siendo obligación del notario can-celar los mismos derechos arancelarios, como si hubiera sido otorgado originalmente en Puerto Rico.”
La anterior disposición de ley no es de aplicación, ya que se trata de un documento otorgado en Puerto Rico, y no fuera de Puerto Rico. Según transcribimos su parte final al principio, es obvio que el documento se firmó por ambas partes en Puerto Rico, si bien sólo la firma de una de las partes fue suscrita aquí ante notario. La Notario Ann Barrett de St. Louis no da fe en su declaración de que los otros otorgantes suscribieran el documento ante ella. Pero todavía más importante que ese hecho, la Sec. 17 de la Ley Notarial de su faz, ni por su historia legislativa, tiene el efecto a nuestro juicio de alterar todo un rancio sistema de derecho hipotecario permitiendo, mediante un acto de protocolización, que ganen acceso al Registro de la Propiedad en perjuicio de tercero, documentos carentes de las garan-tías necesarias de acuerdo con la ley y su reglamento. La protocolización del contrato privado de arrendamiento no fue un acto de elevar éste a escritura pública.

La nota recurrida del Registrador de la Propiedad de Ponce, será confirmada.


 Morell, Legislación Hipotecaria, Tomo 1, pág. 558.


No debe preocuparnos ahora ni la ejecutoria, por autoridad judicial, ni el documento auténtico, por autoridad gubernamental, por no ser pertinente al problema aquí envuelto. Morell, Tomo I, págs. 560-584; Galindo y Escosura, Legislación Hipotecaria, págs. 479-486.


Morell, Tomo I, págs. 320-551, Roca Sastre, Derecho Hipotecario, Tomo II, págs. 146 y ss.


No quiere decir que el acta notarial, que ha sido caracterizada en la doctrina como un instrumento público especial, nunca ha de surtir efecto en el Registro o producir inscripción o anotación, por lo regular como instrumento auxiliar, complementario o aclaratorio, y en aquellos casos y para aquellos fines permitidos por la ley o por el reglamento. Cfr. José María Mustapieh, Tratado Teórico y Práctico de Derecho Notarial (1955) Tomo I, “Escrituras y Actas”, págs. 159-172; Morell, Tomo I, pág. 572. Véase la enumeración de Roca Sastre, op. cit., pág. 156 et seq.


José González Palomino, Instituciones de Derecho Notarial (1948) Tomo I, págs. 49-76; José M. Sanahuja y Soler, Tratado de Derecho Notarial (1945) Tomo I, págs. 57 y ss.